Carlisle, Judge.
Where upon the trial of a workmen’s compensation case it was admitted by the employer that the claimant suffered an accidental injury arising out of and in the course of his employment when he was struck on the head by a shovel which fell from a truck he was loading, or unloading, at the time; that a gash requiring four stitches was inflicted on the top of his head near the hairline; and, where the evidence showed that thereafter the claimant worked for the employer about two weeks when he was discharged and where the claimant testified at the time of the hearing that he was not able to work and had not been able to work since the time of his discharge, that he has weak, nervous shaky spells and his eyesight goes blurry and he can’t see a thing in the world when he gets hot or anything, and that this condition must have been caused by the blow on his head, because he didn’t have it before and had never had any trouble in his life before that time; and, where the expert medical evidence in the form of written reports by two doctors admitted *327in evidence by' agreement of the parties tended to show that the claimant was suffering from possible intervertebral disc damage in his cervical spine which might reasonably be related to previous trauma; and, where there was no evidence introduced in any way tending to show that the claimant had suffered any other injury either before or after the injury above referred to, the finding of the deputy director and award of compensation based thereon that the claimant is entitled to compensation at the rate of $30' per week, beginning on the date he was discharged by the employer and continuing for a period of 400 weeks, or until there is a change in condition, and that he is entitled to all reasonable and necessary medical expenses incurred by reason of the accident and injury was authorized by' the evidence, and the judge of the superior court did not err in affirming that award on appeal. Employers Liability Assur. Corp. v. Yates, 64 Ga. App. 633 (13 S. E. 2d 718); Aetna Casualty & Surety Co. v. Nuckolls, 69 Ga. App. 649, 653 (2) (26 S. E. 2d 473).
Decided September 7, 1960.
Lee B. Williams, for plaintiffs in error.
Stanley P. Herndon, contra.

Judgment affirmed.


Gardner, P. J., Townsend and Frankum, JJ., concicr.